Case 1:21-cv-00154-DCJ-JPM Document 11 Filed 03/17/21 Page 1 of 3 PageID #: 163




                                                                                  a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION


KAKHA KIKVADZE #A213-429-687,                  CIVIL DOCKET NO. 1:21-CV-00154
Plaintiff                                                              SEC P

VERSUS                                                              JUDGE JOSEPH

CHAD WOLF,                               MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                                MEMORANDUM ORDER

       Before the Court is a “Motion to Certify Matter as Urgent and Consequently

 an Expedited Decision” (ECF No. 2) filed by pro se Petitioner Kakha Kikvadze

 (“Kikvadze”). Kikvadze is a detainee in the custody of U.S. Immigration and Customs

 Enforcement (“ICE”) detained at the LaSalle Detention Center in Jena, Louisiana.

 He seeks his release from custody due to prolonged detention and the COVID-19

 pandemic.

       Because Kikvadze cannot show that he is uniquely entitled expedited

 consideration of his Petition, his Motion (ECF No. 2) is DENIED.

 I.    Background

       Kikvadze is a native and citizen of Georgia who was ordered removed on June

 3, 2020. ECF No. 1-2 at 22. Kikvadze alleges that his detention is unconstitutional

 as it amounts to cruel and unusual punishment under the Eighth Amendment and

 violates Zadvydas v. Davis, 533 U.S. 678 (2001). ECF No. 1, 2.



                                          1
Case 1:21-cv-00154-DCJ-JPM Document 11 Filed 03/17/21 Page 2 of 3 PageID #: 164




       Documents attached to Kikvadze’s Petition indicate that he suffers from

 chronic back pain. ECF No. 1-2. He also alleges to suffer from arthritis and kidney

 and liver dysfunction arising from excessive use of tramadol. ECF No. 3 at 12. These

 illnesses are not documented in the medical records Kikvadze provides. Nor are they

 comorbidities recognized by the Center for Disease Control as placing Kikvadze at

 increased risk for severe illness from COVID-19. 1

       On April 28, 2020, Kikvadze tested positive for COVID-19. ECF No. 1-2 at 2.

 He subsequently recovered from the virus, but alleges to have breathing problems

 arising from testing positive for COVID-19. ECF No. 3 at 13. In November 2020,

 Kikvadze sought medical treatment due to chest pain, dizziness, and a “racing heart.”

 ECF No. 1-2 at 13. Kikvadze was examined and found to have normal heart rhythm

 and clear lungs. Id. at 14.

 II.   Law and Analysis

       Kikvadze has been ordered to amend his Petition to provide additional

 allegations in support of his Zadvydas claim. ECF No. 10. The Government should

 be allowed a meaningful opportunity to respond, if necessary, after Kikvadze amends.

 “[A]llowing Respondent[s] time to answer [the] Petition – and conduct[] a full review

 of all available and pertinent evidence – is warranted, commonplace [in this Court

 and others], and reasonable under Rule 4.” Romero v. Cole, No. 1:16-cv-148, 2016

 WL2893709, at *2 & n.4 (W.D. La. Apr. 13, 2016), report and recommendation

 adopted, 2016 WL 2844013 (W.D. La. May 12, 2016).


 1  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
 conditions.html
                                            2
Case 1:21-cv-00154-DCJ-JPM Document 11 Filed 03/17/21 Page 3 of 3 PageID #: 165




 III.   Conclusion

        Because Kikvadze is not entitled to expedited consideration of his Petition, IT

 IS ORDERED that his Motion (ECF No. 2) is DENIED.

        SIGNED on Wednesday, March 17, 2021.


                                           _______________________________________
                                           JOSEPH H.L. PEREZ-MONTES
                                           UNITED STATES MAGISTRATE JUDGE




                                           3
